Examiner’s Comments
Instant office action is in response to communication filed 10/29/2020.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a hardware platform, comprising a processor, a memory, and a network interface; a bucketized reputation modifier table; and instructions encoded within the memory to instruct the processor to: perform a feature-based malware analysis of an object; assign the object a malware reputation according to the feature-based malware analysis; query and receive via the network interface a complementary score for a complementary property of the object; query the bucketized reputation modifier table according to the complementary score to receive a reputation modifier for the object; adjust the object's reputation according to the reputation modifier; and take a security action according to the adjusted reputation.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Stickle et al. (US Patent 11/170,104) teaches “Technology is described for preventing cryptovirus attacks in a computing service environment. Data patterns of both read and write operations are monitored for files during a predetermined time period. The data patterns related to the files are recorded during the monitoring. A machine learning model is constructed according to the recorded data to establish a data change probability for the plurality of files. An unexpected change is detected using the machine learning model according to the data change probability of the files having changed data. A warning notification is sent indicating the unexpected change is detected for the files.” but does not teach the indicated subject matter above.
Another art of record Petersen (US Pre-Grant Publication No: 2021/0303675) teaches “An artifact is received from which features are extracted so as to populate a vector. The features in the vector can be reduced using a feature reduction operations to result in a modified vector having a plurality of buckets. A presence of predetermined types of features are identified within buckets of the modified vector influencing a score above a pre-determined threshold. A contribution of the identified features within the high influence buckets of the modified vector is then attenuated. The modified vector is input into a classification model to generate a score which can be provided to a consuming application or process. Related apparatus, systems, techniques and articles are also described.” but also does not teach the indicated subject matter above.
Another art of record Partos et al. (US Pre-Grant Publication No: 2016/0226904) teaches “In an embodiment, a method, performed by processors of a computing device for creating and storing clusters of incident data records based on behavioral characteristic values in the records and origin characteristic values in the records, the method comprising: receiving a plurality of input incident data records comprising sets of attribute values; identifying two or more first incident data records that have a particular behavioral characteristic value; using a malicious incident behavioral data table that maps sets of behavioral characteristic values to identifiers of malicious acts in the network, and a plurality of comparison operations using the malicious incident behavioral data table and the two or more first incident data records, determining whether any of the two or more first incident data records are malicious; and if so, creating a similarity behavioral cluster record that includes the two or more first incident data records.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492